DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
Response to Amendment
This action is in response to the remarks filed on 6/22/2022. The amendments filed on 6/22/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-11, 22-24, 26, 33-34, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, D., et al., (“Reflectance-mode interferometric near-infrared spectroscopy quantifies brain absorption, scattering, and blood flow index in vivo” Opt. Lett., 2017. Vol 42(3), P 591-594) hereinafter Borycki (see attached NPL reference of the office action of 12/27/2021), in view of Atry, F., et al. (“Monitoring Cerebral Hemodynamics Following Optogenetic Stimulation via Optical Coherence Tomography,” IEEE Transactions on Biomedical Engineering. Vol 62(2), 2015. P. 766-773) hereinafter Atry (see attached NPL reference of the office action of 12/27/2021), in view of Iddan et al. (U.S. Pub. No. 20170234675) hereinafter Iddan, in further view of Sumiya et al. (U.S. Pub. No. 20160097632) hereinafter Sumiya.   
Regarding claim 1, primary reference Borycki teaches:
A non-invasive optical measurement system (abstract), comprising: 
an optical source configured for sweeping a source light over a range of optical wavelengths during each of at least one measurement period (page 592, col 2, paragraph 2, “rapidly tunable distributed feeback (DFB) laser” and “since the laser is swept in frequency, short photon paths produce smaller beat frequencies than long paths, provided that the reference arm TOF is shorter than the shortest sample arm TOF; figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; page 593, col 1, paragraph , “based on N = 40,000 iNIRS signals acquired with a laser sweep duration of ~ 10 μs at 50 kHz with ~ 25 mW incident power”); 
an interferometer configured for splitting the source light into sample light and reference light, delivering the sample light into an anatomical structure, such that the sample light is scattered by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure, and combining, during each of the at least one measurement period (figure 1, paragraph 1, FOPC, fiber optical polarization controller, with FOPC2 considered to be the sample light split at 90% intensity, with FOPC1 considered to be the reference light split at 10% intensity. As shown in figure 1, the light scatters within the anatomical structure at a plurality of depths (red, blue, and green), which exit the anatomical sample at L4 as the signal light and combines with the reference light at DBD. This signal light is combined as exited from the anatomical structure as shown in figure 1a through 1c, with frequency components and an intensity output; page 592, col 2, paragraph 2-3), 

    PNG
    media_image1.png
    255
    343
    media_image1.png
    Greyscale

the physiological-encoded signal light and the reference light into an interference light pattern having an array of spatial components and a plurality of oscillation frequency components, the plurality of oscillation frequency components respectively encoded with a plurality of different depths of the anatomical structure (page 592, col 1, paragraph 3 through col 2, paragraph 1 teach to the static and dynamic components of the autocorrelation function which are considered to be the array of spatial components; page 592, col 2, paragraph 2, “Since the laser is swept in frequency, short photon paths produce smaller beat frequencies than long paths, provided that the reference arm TOF is shorter than the shortest sample arm TOF [Fig. 1(A)]. TOF is thus encoded as electronic frequency and can be decoded by resampling and inverse Fourier transformation [10] to yield the complex Γrs time series [Fig. 1(B)].” The beat frequencies that are encoded based on the shorter or longer photon paths are considered to be the oscillation frequency components because the components are encoded based on the depth of the anatomical structure via photon path length; page 593, col 1, paragraphs 1-3; See also figure 1, paragraph 1, and parts C and D which teach to the TPSFs for intensity based analysis and TOF-resolved field autocorrelations); 
an optical detector array configured for detecting intensity values of the array of spatial components of the interference light pattern during each of the at least one measurement period (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles; see also page 591, col 2, paragraph 3; page 592, col 2, paragraph 2 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties); and 
a processor configured for sequentially deriving an array of intensity values of each oscillation frequency component of the interference light pattern over the optical detector array from the detected spatial component intensity value array of the interference light pattern during the at least one measurement period, reducing each derived oscillation frequency component intensity value array to a single frequency component intensity value (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties), and 
Primary reference Borycki fails to teach:
determining a depth of a physiological event in the anatomical structure, at least partially, based on the reduced frequency component intensity values
However, the analogous art of Atry of a non-invasive optical imaging technique to measure physiological responses within tissue structures (abstract) teaches:
determining a depth of a physiological event in the anatomical structure, at least partially, based on the reduced frequency component intensity values (page 767, System Design, through page 768 col 1, The OCT system measures the blood flow within the cortex and acquires the interference pattern using a line CCD camera with the complex depth profile and frequency components. This teaches to the acquired signals of primary reference Borycki. Using further frequency analysis, including averaging of the frequencies (which is considered to be the reduced frequency intensity value measurement) the depth z is determined for the blood flow within the imaged region. Therefore, this flow of blood depth determination is considered to be a physiological event in the anatomical structure as claimed; figure 1, shows the optical imaging system; figure 3, shows blood flow measurements; page 768, Angiography, further teaches to the depth z of the cross-sectional angiogram of the blood vessel being determined; page 771, col 1, paragraphs 2-3, “Optical and Doppler coherence tomography that are used in our experiments provide high lateral/axial spatial resolution. OCT is able to provide depth-resolved velocity measurements. Its resolution allows us to measure velocity of even single red blood cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki to incorporate the measurement of the depth of blood flow as a physiological event as taught by Atry because Optical and Doppler coherence tomography that are used in our experiments provide high lateral/axial spatial resolution. OCT is able to provide depth-resolved velocity measurements. Its resolution allows us to measure velocity of even single red blood cell (Atry, page 771, paragraph 3). By using depth-resolved flow imaging, one can develop a clear picture of changes in hemodynamics and correlate the changes to neural activity induced by external stimulation (Atry, page 771, col 2, paragraph 1, and Conclusion). 
Primary reference Borycki further fails to teach:
the optical detector array comprising an MxN array of optical detectors, wherein each of M and N is greater than one;
However, the analogous art of Iddan of a method for reducing noise in measurements for optical imaging such as OCT imaging (abstract) teaches:
the optical detector array comprising an MxN array of optical detectors, wherein each of M and N is greater than one ([0014], sensor array with a plurality of sensors; [0036]; [0075]; [0094], array detector; [0098]; [0102]-[0103]; [0127]-[0128]; [0129] and as depicted in figure 6, the sensor sets 623(i) for i= 1 to N would form the M dimension of the sensor array with “each sensor set 623(i) may include on or more sensors” forming the secondary dimension N of the optical detector array. Therefore, when configured with more than one sensor in the sensor set, the optical detector 624 would be an MxN array of optical detectors as claimed; [0130]-[0132]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki and Atry to incorporate the optical detector array of a plurality of sensor sets with one or more sensors in each sensor set as taught by Iddan because using an array of sensors enables each detector to be configured to either sense a preferred frequency of the emitted signal or receive a deflected beam at a respective deflection angle that corresponds to a frequency band (Iddan, [0036]; [0054]; [0095]). By reducing the frequency bands detected by a particular sensor within the detector array, sensitivity to noise and/or clutter can be reduced and improved signal quality can be obtained. 
Primary reference Borycki further fails to teach:
reducing each intensity value array to a single value by computing a mean of the respective derived frequency component intensity value array over the optical detector array
However, the analogous art of Sumiya of an image capturing apparatus using a reference and measurement light to acquire an interference signal from interference light emitted from a scanned object (abstract) teaches:
reducing each intensity value array to a single value by computing a mean of the respective derived frequency component intensity value array over the optical detector array ([0071], “For example, the FPN signal can be obtained by cancelling the interference components in the interference signals other than the fixed pattern noise by ensemble averaging of the interference signals. The ensemble averaging is averaging of signals along the A-scan direction. By this averaging, signals representing the structure of the examined eye are cancelled because of the randomness of the structure of the examined eye, and the FPN signal remains. Thus, the FPN signal can be obtained”. The ensemble averaging along the A-scan direction of the optical detector array is considered to be a mean of the intensity values, and this output ensemble averaged signal to generate the FPN signal reduces the array to a single signal value for each A-scan line; Furthermore, the FPN signal analysis to further determine the depth information teaches to depth-encoded signal information in the combined Borycki, Atry, and Iddan invention. This is described in figures 4A and 4B show the frequency signal relation to the depth-based intensity signal with [0048]-[0051] describing the FPN signal which includes depth information about reflective areas of interest within the scanned tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, and Iddan to incorporate the averaging across the optical detector array (a-scan direction averaging, see [0071] and [0034] line camera 34) to create a mean signal representing fixed pattern noise as taught by Sumiya because it enables separation between standard tissue structures and a highly reflective region of the tissue that represents a target of interest. This enhances the quality of the signal for further analysis of depth information. By further analyzing the acquired signal from averaging across the scan-line of the detector, a depth of the target can be determined (Sumiya, [0050]-[0051]; [0071]; figure 4B). 
Regarding claim 3, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further teaches:
wherein the anatomical structure is a brain (page 591, col 2, paragraph 3; page 593, col 1, paragraph 4 through col 2, paragraph 2; page 594, col 2, paragraph 2; figure 2).
Regarding claim 10, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further teaches:
wherein the at least one measurement period comprises a single measurement period (page 593, col 2, paragraph 1, “During each stage, measurements containing N = 40; 000 iNIRS signals (0.8 s per measurement) were recorded at intervals of ∼17 s. Last, the reference arm signal alone was acquired” this is considered to be a single measurement period), and 
wherein the processor is configured for sequentially deriving each oscillation frequency component intensity array over the optical detector array from the detected spatial component intensity value array of the interference light pattern during the single measurement period by computing a Fourier transform of the detected spatial component intensity value array of the interference light pattern (page 592, col 2, paragraph 2, Fourier transform of the TOF function of figure 1A is computed which determines the oscillation frequency component intensity array step of figure 1B; figure 1, paragraph 1, “TOF-resolved fluctuations of Γrs, obtained by inverse Fourier transformation of 2Re[Wrs], determine both TPSFs and autocorrelations.”).
Regarding claim 11, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 10. Primary reference Borycki further fails to teach:
further comprising a charged coupled device (CCD) camera comprising the optical detector array
However, the analogous art of Atry of a non-invasive optical imaging technique to measure physiological responses within tissue structures (abstract) teaches:
further comprising a charged coupled device (CCD) camera comprising the optical detector array (figure 1, L-CCD; page 767, II. System Design, line CCD camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the CCD camera sensor as taught by Atry because the cameras utilize better sensors in terms of both the number of photodetectors in the array and sensitivity of each detector which provides an enhanced image quality (Atry, page 767, col 1, paragraph 1). 
Regarding claim 22, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further teaches:
wherein the optical wavelength range is greater than 3pm (figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; 60 pm is greater than 3 pm).
Regarding claim 23, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further teaches:
wherein the optical wavelength range is greater than 30pm (figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; 60 pm is greater than 30 pm).
Regarding claim 24, primary reference Borycki teaches:
A non-invasive optical measurement method (abstract), comprising: 
sweeping a source light over a range of optical wavelengths during each of at least one measurement period (page 592, col 2, paragraph 2, “rapidly tunable distributed feeback (DFB) laser” and “since the laser is swept in frequency, short photon paths produce smaller beat frequencies than long paths, provided that the reference arm TOF is shorter than the shortest sample arm TOF; figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; page 593, col 1, paragraph , “based on N = 40,000 iNIRS signals acquired with a laser sweep duration of ~ 10 μs at 50 kHz with ~ 25 mW incident power”); 
splitting the source light into sample light and reference light (figure 1, paragraph 1, FOPC, fiber optical polarization controller, with FOPC2 considered to be the sample light split at 90% intensity, with FOPC1 considered to be the reference light split at 10% intensity. As shown in figure 1, the light scatters within the anatomical structure at a plurality of depths (red, blue, and green), which exit the anatomical sample at L4 as the signal light and combines with the reference light at DBD. This signal light is combined as exited from the anatomical structure as shown in figure 1a through 1c, with frequency components and an intensity output; page 592, col 2, paragraph 2-3); 
delivering the sample light into an anatomical structure, such that the sample light is scattered by the anatomical structure, resulting in physiological-encoded signal light that exits the anatomical structure (figure 1, paragraph 1, FOPC, fiber optical polarization controller, with FOPC2 considered to be the sample light split at 90% intensity, with FOPC1 considered to be the reference light split at 10% intensity. As shown in figure 1, the light scatters within the anatomical structure at a plurality of depths (red, blue, and green), which exit the anatomical sample at L4 as the signal light and combines with the reference light at DBD. This signal light is combined as exited from the anatomical structure as shown in figure 1a through 1c, with frequency components and an intensity output; page 592, col 2, paragraph 2-3); 

    PNG
    media_image1.png
    255
    343
    media_image1.png
    Greyscale

combining, during each of the at least one measurement period, the physiological-encoded signal light and the reference light into an interference light pattern having an array of spatial components and a plurality of oscillation frequency components, the plurality of oscillation frequency components respectively encoded with a plurality of different depths of the anatomical structure (page 592, col 1, paragraph 3 through col 2, paragraph 1 teach to the static and dynamic components of the autocorrelation function which are considered to be the array of spatial components; page 592, col 2, paragraph 2, “Since the laser is swept in frequency, short photon paths produce smaller beat frequencies than long paths, provided that the reference arm TOF is shorter than the shortest sample arm TOF [Fig. 1(A)]. TOF is thus encoded as electronic frequency and can be decoded by resampling and inverse Fourier transformation [10] to yield the complex Γrs time series [Fig. 1(B)].” The beat frequencies that are encoded based on the shorter or longer photon paths are considered to be the oscillation frequency components because the components are encoded based on the depth of the anatomical structure via photon path length; page 593, col 1, paragraphs 1-3; See also figure 1, paragraph 1, and parts C and D which teach to the TPSFs for intensity based analysis and TOF-resolved field autocorrelations); 
detecting intensity values of the array of spatial components of the interference light pattern during each of the at least one measurement period (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles; see also page 591, col 2, paragraph 3; page 592, col 2, paragraph 2 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties); 
sequentially deriving an array of intensity values of each oscillation frequency component of the interference light pattern from the detected spatial component intensity value array of the interference light pattern during the at least one measurement period (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties); 
reducing each derived oscillation frequency component intensity value array to a single oscillation frequency component intensity value (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties); and 
Primary reference Borycki fails to teach:
determining a depth of a physiological event in the anatomical structure, at least partially, based on the reduced oscillation frequency component intensity values.
However, the analogous art of Atry of a non-invasive optical imaging technique to measure physiological responses within tissue structures (abstract) teaches:
determining a depth of a physiological event in the anatomical structure, at least partially, based on the reduced oscillation frequency component intensity values (page 767, System Design, through page 768 col 1, The OCT system measures the blood flow within the cortex and acquires the interference pattern using a line CCD camera with the complex depth profile and frequency components. This teaches to the acquired signals of primary reference Borycki. Using further frequency analysis, including averaging of the frequencies (which is considered to be the reduced frequency intensity value measurement) the depth z is determined for the blood flow within the imaged region. Therefore, this flow of blood depth determination is considered to be a physiological event in the anatomical structure as claimed; figure 1, shows the optical imaging system; figure 3, shows blood flow measurements; page 768, Angiography, further teaches to the depth z of the cross-sectional angiogram of the blood vessel being determined; page 771, col 1, paragraphs 2-3, “Optical and Doppler coherence tomography that are used in our experiments provide high lateral/axial spatial resolution. OCT is able to provide depth-resolved velocity measurements. Its resolution allows us to measure velocity of even single red blood cell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki to incorporate the measurement of the depth of blood flow as a physiological event as taught by Atry because Optical and Doppler coherence tomography that are used in our experiments provide high lateral/axial spatial resolution. OCT is able to provide depth-resolved velocity measurements. Its resolution allows us to measure velocity of even single red blood cell (Atry, page 771, paragraph 3). By using depth-resolved flow imaging, one can develop a clear picture of changes in hemodynamics and correlate the changes to neural activity induced by external stimulation (Atry, page 771, col 2, paragraph 1, and Conclusion). 
Primary reference Borycki further fails to teach:
wherein each of M and N is greater than one;
However, the analogous art of Iddan of a method for reducing noise in measurements for optical imaging such as OCT imaging (abstract) teaches:
wherein each of M and N is greater than one ([0014], sensor array with a plurality of sensors; [0036]; [0075]; [0094], array detector; [0098]; [0102]-[0103]; [0127]-[0128]; [0129] and as depicted in figure 6, the sensor sets 623(i) for i= 1 to N would form the M dimension of the sensor array with “each sensor set 623(i) may include on or more sensors)” forming the secondary dimension N of the optical detector array. Therefore, when configured with more than one sensor in the sensor set, the optical detector 624 would be an MxN array of optical detectors as claimed; [0130]-[0132]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki and Atry to incorporate the optical detector array of a plurality of sensor sets with one or more sensors in each sensor set as taught by Iddan because using an array of sensors enables each detector to be configured to either sense a preferred frequency of the emitted signal or receive a deflected beam at a respective deflection angle that corresponds to a frequency band (Iddan, [0036]; [0054]; [0095]). By reducing the frequency bands detected by a particular sensor within the detector array, sensitivity to noise and/or clutter can be reduced and improved signal quality can be obtained. 
Primary reference Borycki further fails to teach:
reducing each intensity value array to a single value by computing a mean of the respective derived frequency component intensity value array over the optical detector array
However, the analogous art of Sumiya of an image capturing apparatus using a reference and measurement light to acquire an interference signal from interference light emitted from a scanned object (abstract) teaches:
reducing each intensity value array to a single value by computing a mean of the respective derived frequency component intensity value array over the optical detector array ([0071], “For example, the FPN signal can be obtained by cancelling the interference components in the interference signals other than the fixed pattern noise by ensemble averaging of the interference signals. The ensemble averaging is averaging of signals along the A-scan direction. By this averaging, signals representing the structure of the examined eye are cancelled because of the randomness of the structure of the examined eye, and the FPN signal remains. Thus, the FPN signal can be obtained”. The ensemble averaging along the A-scan direction of the optical detector array is considered to be a mean of the intensity values, and this output ensemble averaged signal to generate the FPN signal reduces the array to a single signal value for each A-scan line; Furthermore, the FPN signal analysis to further determine the depth information teaches to depth-encoded signal information in the combined Borycki, Atry, and Iddan invention. This is described in figures 4A and 4B show the frequency signal relation to the depth-based intensity signal with [0048]-[0051] describing the FPN signal which includes depth information about reflective areas of interest within the scanned tissue)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, and Iddan to incorporate the averaging across the optical detector array (a-scan direction averaging, see [0071] and [0034] line camera 34) to create a mean signal representing fixed pattern noise as taught by Sumiya because it enables separation between standard tissue structures and a highly reflective region of the tissue that represents a target of interest. This enhances the quality of the signal for further analysis of depth information. By further analyzing the acquired signal from averaging across the scan-line of the detector, a depth of the target can be determined (Sumiya, [0050]-[0051]; [0071]; figure 4B). 
Regarding claim 26, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further teaches:
wherein the anatomical structure is a brain (page 591, col 2, paragraph 3; page 593, col 1, paragraph 4 through col 2, paragraph 2; page 594, col 2, paragraph 2; figure 2).
Regarding claim 33, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further teaches:
wherein the at least one measurement period comprises a single measurement period (page 593, col 2, paragraph 1, “During each stage, measurements containing N = 40; 000 iNIRS signals (0.8 s per measurement) were recorded at intervals of ∼17 s. Last, the reference arm signal alone was acquired” this is considered to be a single measurement period), and wherein each oscillation frequency component intensity value array is derived from the detected spatial component intensity value array of the interference light pattern during the single measurement period by computing a Fourier transform of the detected spatial component intensity value array of the interference light pattern (page 592, col 2, paragraph 2, Fourier transform of the TOF function of figure 1A is computed which determines the oscillation frequency component intensity array step of figure 1B; figure 1, paragraph 1, “TOF-resolved fluctuations of Γrs, obtained by inverse Fourier transformation of 2Re[Wrs], determine both TPSFs and autocorrelations.”).
Regarding claim 34, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 33. Primary reference Borycki further fails to teach:
wherein the spatial component intensity value array of the interference light pattern is detected during each of the at least one measurement period using a charged coupled device (CCD) camera.
However, the analogous art of Atry of a non-invasive optical imaging technique to measure physiological responses within tissue structures (abstract) teaches:
wherein the spatial component intensity value array of the interference light pattern is detected during each of the at least one measurement period using a charged coupled device (CCD) camera. (figure 1, L-CCD; page 767, II. System Design, line CCD camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the CCD camera sensor as taught by Atry because the cameras utilize better sensors in terms of both the number of photodetectors in the array and sensitivity of each detector which provides an enhanced image quality (Atry, page 767, col 1, paragraph 1). 
Regarding claim 42, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further teaches:
wherein the optical wavelength range is greater than 3pm (figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; 60 pm is greater than 3 pm).
Regarding claim 43, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further teaches:
wherein the optical wavelength range is greater than 30pm (figure 1, paragraph 1, DFB, distributed feedback laser centered at λ0 = 855 nm with a tuning range of ~60 pm and static coherence length of >100 m; 60 pm is greater than 30 pm).
Claims 4-5 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 3 or 26 above, and further in view of Hirshfield et al. (U.S. Pub. No. 20170172479) hereinafter Hirshfield.
Regarding claim 4, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 3. Primary reference Borycki further fails to teach:
wherein the physiological event is indicative of neural activity
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the physiological event is indicative of neural activity ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the neural activity measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases (Hirshfield, [0062]). 
Regarding claim 5, the combined references of Borycki, Atry, Iddan, Sumiya and Hirshfield teach all of the limitations of claim 4. Primary reference Borycki further fails to teach:
wherein the physiological event is a fast-optical signal
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the physiological event is a fast-optical signal ([0062], “the information could provide information about connectivity of functional brain regions, the flow of -oxy, -deoxy-, and total hemoglobin over various brain regions, and/or information about the Fast Optical Signal”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya and Hirshfield to incorporate the fast-optical signal measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases (Hirshfield, [0062]). 
Regarding claim 27, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 26. Primary reference Borycki further fails to teach:
wherein the physiological event is indicative of neural activity.
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the physiological event is indicative of neural activity ([0062], “information about the Fast Optical Signal, which has a fast temporal resolution and directly relates to neuronal activation in the brain”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the neural activity measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases (Hirshfield, [0062]). 
Regarding claim 28, the combined references of Borycki, Atry, Iddan, Sumiya and Hirshfield teach all of the limitations of claim 27. Primary reference Borycki further fails to teach:
wherein the physiological event is a fast-optical signal.
However, the analogous art of Hirshfield of a method and system of using a light source near-infrared spectroscopy system to measure tissue (abstract) teaches:
wherein the physiological event is a fast-optical signal ([0062], “the information could provide information about connectivity of functional brain regions, the flow of -oxy, -deoxy-, and total hemoglobin over various brain regions, and/or information about the Fast Optical Signal”; figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya and Hirshfield to incorporate the fast-optical signal measurement as taught by Hirshfield because it can provide information about connectivity about functional brain regions to a physician and improve diagnostic accuracy for a variety of medical conditions and diseases (Hirshfield, [0062]). 
Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Wang et al. (U.S. Pub. No. 20160305914) hereinafter Wang.
Regarding claim 6, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than a speckle decorrelation time of the anatomical structure
However, the analogous art of Wang of a system for focusing a light pulse within a focus area (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than a speckle decorrelation time of the anatomical structure ([0008]; [0063], “In an aspect, the optimized wave front may be obtained in an optimization time less than a speckle decorrelation time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the period of time between delivering the sample light and outputting the intensity profile as less than a speckle decorrelation time as taught by Wang because the performance of estimation methods is degraded based on the speckle decorrelation time and obtaining spectrum information less than this range provides higher quality reception data. 
Regarding claim 29, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than a speckle decorrelation time of the anatomical structure.
However, the analogous art of Wang of a system for focusing a light pulse within a focus area (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than a speckle decorrelation time of the anatomical structure. ([0008]; [0063], “In an aspect, the optimized wave front may be obtained in an optimization time less than a speckle decorrelation time.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the period of time between delivering the sample light and outputting the intensity profile as less than a speckle decorrelation time as taught by Wang because the performance of estimation methods is degraded based on the speckle decorrelation time and obtaining spectrum information less than this range provides higher quality reception data. 
Claims 7-8 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Webler (U.S. Pub. No. 20030135101) hereinafter Webler. 
Regarding claim 7, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than 100 microseconds
However, the analogous art of Webler of a medical imaging system for acquiring images of a body lumen (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than 100 microseconds ([0055], “Data for an individual digital data sample is acquired over a brief period of time. For example, in some embodiments of the invention, the brief period of time may be as short as one millisecond; in other embodiments of the invention, the brief period of time may be as short as one microsecond; in still other embodiments of the invention, the brief period of time may be shorter than one microsecond”; see also [0047]-[0054] for description of the image acquisition using camera based optical imaging systems and [0064] for the use of OCT imaging techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the measurement period within the range of a microsecond as taught by Webler because the physiological environment in which the optical excitation occurs are susceptible to degradation by light scattering due to blood cells and other interfering environmental conditions. By using a fast measurement period, highly quality reception signals can be obtained with methods such as a non-scattering solution injected into blood vessels without causing damage to the patient (Webler, [0055]; [0064]). 
Regarding claim 8, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than 10 microseconds
However, the analogous art of Webler of a medical imaging system for acquiring images of a body lumen (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than 10 microseconds ([0055], “Data for an individual digital data sample is acquired over a brief period of time. For example, in some embodiments of the invention, the brief period of time may be as short as one millisecond; in other embodiments of the invention, the brief period of time may be as short as one microsecond; in still other embodiments of the invention, the brief period of time may be shorter than one microsecond”; see also [0047]-[0054] for description of the image acquisition using camera based optical imaging systems and [0064] for the use of OCT imaging techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the measurement period within the range of a microsecond as taught by Webler because the physiological environment in which the optical excitation occurs are susceptible to degradation by light scattering due to blood cells and other interfering environmental conditions. By using a fast measurement period, highly quality reception signals can be obtained with methods such as a non-scattering solution injected into blood vessels without causing damage to the patient (Webler, [0055]; [0064]). 
Regarding claim 30, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than 100 microseconds.
However, the analogous art of Webler of a medical imaging system for acquiring images of a body lumen (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than 100 microseconds ([0055], “Data for an individual digital data sample is acquired over a brief period of time. For example, in some embodiments of the invention, the brief period of time may be as short as one millisecond; in other embodiments of the invention, the brief period of time may be as short as one microsecond; in still other embodiments of the invention, the brief period of time may be shorter than one microsecond”; see also [0047]-[0054] for description of the image acquisition using camera based optical imaging systems and [0064] for the use of OCT imaging techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the measurement period within the range of a microsecond as taught by Webler because the physiological environment in which the optical excitation occurs are susceptible to degradation by light scattering due to blood cells and other interfering environmental conditions. By using a fast measurement period, highly quality reception signals can be obtained with methods such as a non-scattering solution injected into blood vessels without causing damage to the patient (Webler, [0055]; [0064]). 
Regarding claim 31, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach:
wherein each of the at least one measurement period is equal to or less than 10 microseconds.
However, the analogous art of Webler of a medical imaging system for acquiring images of a body lumen (abstract) teaches:
wherein each of the at least one measurement period is equal to or less than 10 microseconds ([0055], “Data for an individual digital data sample is acquired over a brief period of time. For example, in some embodiments of the invention, the brief period of time may be as short as one millisecond; in other embodiments of the invention, the brief period of time may be as short as one microsecond; in still other embodiments of the invention, the brief period of time may be shorter than one microsecond”; see also [0047]-[0054] for description of the image acquisition using camera based optical imaging systems and [0064] for the use of OCT imaging techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the measurement period within the range of a microsecond as taught by Webler because the physiological environment in which the optical excitation occurs are susceptible to degradation by light scattering due to blood cells and other interfering environmental conditions. By using a fast measurement period, highly quality reception signals can be obtained with methods such as a non-scattering solution injected into blood vessels without causing damage to the patient (Webler, [0055]; [0064]). 
Claims 9, 20, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Borycki, D., et al., (“Interferometric Near-Infrared Spectroscopy (iNIRS) for determination of optical and dynamical properties of turbid media,” Optics Express. Vol 24(1), 2015. P. 329-354) hereinafter Borycki II (see attached NPL reference of the office action of 12/27/2021). 
Regarding claim 9, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach:
wherein the processor is configured for determining the depth of the physiological event in the anatomical structure, at least partially, by comparing the reduced oscillation frequency component intensity values to corresponding reference oscillation frequency component intensity values
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the processor is configured for determining the depth of the physiological event in the anatomical structure, at least partially, by comparing the reduced oscillation frequency component intensity values to corresponding reference oscillation frequency component intensity values (pages 334-337, Theory and System design considerations, the iNIRS signal is associated with the reference and sample beams of the MZI, with the optical frequencies calculated. This comparison uses the reference and photon field phase shifts (page 336, equations 7-8). Pages 347-348, Signal Processing, teach to the relation between the wavelength and frequency and Fourier transformed processing to generate a signal based on background intensity (reference) and the sampled intensity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the determination of the depth based on comparison with reference frequency values as taught by Borycki II because frequency and time are conjugate variables, the time-of-flight difference between light propagating in both interferometer  arms can be resolved by Fourier-transforming the spectral or frequency-resolved interference signal. Thus, intensity of light reemitted from the sample can be determined as a function of photon time-of-flight (Borycki II, page 333, paragraph 2).
Regarding claim 20, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach: 
wherein the optical source light has a spectral linewidth of less than 2pm
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the optical source light has a spectral linewidth of less than 2pm (pages 345-346, instantaneous linewidth (spectral linewidth) is 0.57 pm which is less than 2 pm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the spectral linewidth as taught by Borycki II because due to intrinsic temporal blurring of the scattering process, extended TOF resolution provides little additional information about DTOF beyond a certain threshold. Therefore, the bandwidth-linewidth ratio must be specifically optimized to provide the highest quality images for the laser source (Borycki II, pages 345-346 and figure 6). 
Regarding claim 32, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach:
wherein the depth of the physiological event in the anatomical structure is determined, at least partially, by comparing the reduced oscillation frequency component intensity values to corresponding reference oscillation frequency component intensity values.
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the depth of the physiological event in the anatomical structure is determined, at least partially, by comparing the reduced oscillation frequency component intensity values to corresponding reference oscillation frequency component intensity values (pages 334-337, Theory and System design considerations, the iNIRS signal is associated with the reference and sample beams of the MZI, with the optical frequencies calculated. This comparison uses the reference and photon field phase shifts (page 336, equations 7-8). Pages 347-348, Signal Processing, teach to the relation between the wavelength and frequency and Fourier transformed processing to generate a signal based on background intensity (reference) and the sampled intensity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the determination of the depth based on comparison with reference frequency values as taught by Borycki II because frequency and time are conjugate variables, the time-of-flight difference between light propagating in both interferometer  arms can be resolved by Fourier-transforming the spectral or frequency-resolved interference signal. Thus, intensity of light reemitted from the sample can be determined as a function of photon time-of-flight (Borycki II, page 333, paragraph 2).
Regarding claim 40, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach: 
wherein the optical source light has a spectral linewidth of less than 2pm.
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the optical source light has a spectral linewidth of less than 2pm (pages 345-346, instantaneous linewidth (spectral linewidth) is 0.57 pm which is less than 2 pm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the spectral linewidth as taught by Borycki II because due to intrinsic temporal blurring of the scattering process, extended TOF resolution provides little additional information about DTOF beyond a certain threshold. Therefore, the bandwidth-linewidth ratio must be specifically optimized to provide the highest quality images for the laser source (Borycki II, pages 345-346 and figure 6). 
Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Sutin, J., et al., (“Time-domain diffuse correlation spectroscopy,” Optica. Vol 3(9), 2016. P. 1006-1013) hereinafter Sutin (see attached NPL reference of the office action of 12/27/2021). 
Regarding claim 12, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further teaches:
wherein the processor is configured for sequentially deriving each oscillation frequency component intensity value array over the optical detector array from the detected spatial component intensity value array of the interference light pattern during a measurement period (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties)
Primary reference Borycki further fails to teach:
wherein the at least one measurement period comprises a plurality of measurement periods, and wherein the processor is configured for performing the reception processing during each respective one of the measurement periods
However, the analogous art of Sutin of a physiological monitoring of oxygen delivery to the brain using spectroscopy imaging technology (abstract) teaches:
wherein the at least one measurement period comprises a plurality of measurement periods, and wherein the processor is configured for performing the reception processing during each respective one of the measurement periods (figure 5, “TD-DCS measures on a rat during two periods of normocapnia (blue and green lines) and hypercapnia (red line). These period are considered to be a plurality of measurement periods, corresponding to the physiological processes; pages 1007-1009, Methods, describe how the processing steps that would incorporate the teachings of Borycki above for the claimed oscillation frequency component processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the use of a plurality of measurement period as taught by Sutin because distinct physiological states can provide insight into diseases and other neurological conditions. Providing multiple measurement periods, based on properties such as breathing efficiency, would enable the user to make more accurate diagnostic estimates within the target tissues of interest. 
Regarding claim 35, the combined references of Borycki, Atry Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further teaches:
and wherein each oscillation frequency component intensity value array is derived from the detected spatial component intensity value array of the interference light pattern during a measurement periods (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties)
Primary reference Borycki further fails to teach:
wherein the at least one measurement period comprises a plurality of measurement periods, and wherein reception processing is performed during each respective one of the measurement periods.
However, the analogous art of Sutin of a physiological monitoring of oxygen delivery to the brain using spectroscopy imaging technology (abstract) teaches:
wherein the at least one measurement period comprises a plurality of measurement periods, and wherein reception processing is performed during each respective one of the measurement periods (figure 5, “TD-DCS measures on a rat during two periods of normocapnia (blue and green lines) and hypercapnia (red line). These period are considered to be a plurality of measurement periods, corresponding to the physiological processes; pages 1007-1009, Methods, describe how the processing steps that would incorporate the teachings of Borycki above for the claimed oscillation frequency component processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry Iddan, and Sumiya to incorporate the use of a plurality of measurement period as taught by Sutin because distinct physiological states can provide insight into diseases and other neurological conditions. Providing multiple measurement periods, based on properties such as breathing efficiency, would enable the user to make more accurate diagnostic estimates within the target tissues of interest. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in further view of Sutin as applied to claim 12 above, and further in view of Corl (U.S. Pub. No. 20140187925) hereinafter Corl. 
Regarding claim 13, the combined references of Borycki, Atry, Iddan, Sumiya, and Sutin teach all of the limitations of claim 12. Primary reference Borycki further teaches:
wherein the processor is configured for sequentially deriving each oscillation frequency component intensity value array over the optical detector array from the detected spatial component intensity value array of the interference light pattern during each respective one of the measurement periods (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties)
Primary reference Borycki further fails to teach:
by locking in each oscillation frequency component during each respective one of the measurement periods
However, the analogous art of Corl of a imaging system for use in collecting tissue images of a patient (abstract) teaches:
by locking in each oscillation frequency component during each respective one of the measurement periods ([0034], “In some embodiments, clock and timing circuit 200 includes a phase-locked loop (PLL) or a frequency-locked loop (FLL) that generates signals 222 and 226 having a frequency that is a rational fraction of one another.”; [0035], teaches to using optical coherent tomography imaging (OCT) which teaches to the combined Borycki, Atry, and Sutin invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, and Sutin to incorporate the frequency locking as taught by Corl because it enables stable timing between transmission of signals between multiple measurement periods therefore the light sources will not overlap each other during sequential operation. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in view of Sutin, in further view of Corl as applied to claim 13 above, and further in view of Chu et al. (U.S. Pub. No. 20160350909) hereinafter Chu. 
Regarding claim 14, the combined references of Borycki, Atry, Iddan, Sumiya, Sutin, and Corl teach all of the limitations of claim 13. Primary reference Borycki further fails to teach:
wherein the processor is configured for locking in each oscillation frequency component during each respective one of the measurement periods by accumulating at least two sequential ones of the intensity values detected during each cycle of the respective oscillation frequency component respectively in at least two bins, and performing a function on the accumulated contents of the at least two bins 
However, the analogous art of Chu of an optical imaging system using time-of-flight imaging principles (abstract, [0028]) teaches:
wherein the processor is configured for locking in each frequency component during each measurement period by accumulating at least two sequential ones of the intensity values detected during each cycle of the respective oscillation frequency component respectively in at least two bins, and performing a function on the accumulated contents of the at least two bins ([0028], “In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera. In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared. The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image. Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well”; The system acquires lock-in detection scheme such as a “four-bin” imaging scheme for each of the pixels in the image. Each of the pixels are considered to be the sequential intensity values, and the four bins would be the “at least two bins”. Furthermore, the phase shift and calculation of the distance in which the reflection occurred teaches to the performing of a function on the accumulated contents of the bins that teaches to the similar time-of-flight processing of the Borycki reference. Therefore, the binning processing provides for better lock-in acquisition of particular modulation frequencies. [0029]; [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, and Corl to incorporate the at least two bins and further function processing as taught by Chu because a lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (Chu, [0028]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in view of Sutin, in view of Corl, in further view of Chu as applied to claim 14 above, and further in view of Choma, M., et al., (“Instantaneous quadrature low-coherence interferometry with 3 x 3 fiber-optic couplers,” Optics Letters. Vol 28(22), 2003. P. 2162-2164) hereinafter Choma (see attached NPL reference of the office action of 12/27/2021).
Regarding claim 16, the combined references of Borycki, Atry, Iddan, Sumiya, Sutin, Corl and Chu teach all of the limitations of claim 14. Primary reference Borycki further fails to teach:
wherein the at least two bins comprises only four bins, 
However, the analogous art of Chu of an optical imaging system using time-of-flight imaging principles (abstract, [0028]) teaches:
wherein the at least two bins comprises only four bins ([0028], “In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera. In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared. The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image. Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well”; The system acquires lock-in detection scheme such as a “four-bin” imaging scheme for each of the pixels in the image. Each of the pixels are considered to be the sequential intensity values, and the four bins would be the “at least two bins”. Furthermore, the phase shift and calculation of the distance in which the reflection occurred teaches to the performing of a function on the accumulated contents of the bins that teaches to the similar time-of-flight processing of the Borycki reference. Therefore, the binning processing provides for better lock-in acquisition of particular modulation frequencies. [0029]; [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Chu to incorporate the four bins as taught by Chu because a lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (Chu, [0028]). 
	Primary reference Borycki further fails to teach:
and the function is computing a quadrature of the accumulated contents of the bins
However, the analogous art of Choma of a interferometry system for use in biological imaging technologies such as optical coherence tomography (abstract; page 2162, col 1, paragraph 1) teaches:
and the function is computing a quadrature of the accumulated contents of the bins (page 2163, col 2, paragraph 2, through page 2164, col 2; The quadrature processing determines the phase shift including the Doppler phase shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Chu to incorporate the quadrature processing as taught by Choma because it enables the use of interferometers for instantaneous optical extraction of magnitude and phase information in a compact and simple design. Their advantages are particularly compelling in Fourier domain OCT and optical frequency domain reflectometry, where they will allow for optical resolution of complex-conjugate ambiguity without phase stepping (Choma, page 2164, col 2).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in view of Sutin, in further view of Corl as applied to claim 13 above, and further in view of Kadambi et al. (U.S. Pub. No. 20150304534) hereinafter Kadambi. 
Regarding claim 17, the combined references of Borycki, Atry, Iddan, Sumiya, Sutin, and Corl teach all of the limitations of claim 13. Primary reference Borycki further fails to teach:
further comprising a lock-in camera that includes the optical detector array and a portion of the processor that is configured for locking in each oscillation frequency component during each respective one of the measurement periods
However, the analogous art of Kadambi of a time-of-flight based depth analysis using optical imaging system (abstract) teaches:
further comprising a lock-in camera that includes the optical detector array and a portion of the processor that is configured for locking in each frequency component during a measurement period ([0129], “lock-in ToF camera” and “scene depth and light intensity contributed by each light source are determined for each pixel of a lock-in ToF camera. The method shown in FIG. 8 includes the following steps: n different light sources emit light signals that are harmonic (i.e., are integral multiples of the same fundamental frequency) (Step 801). Reflected light signals (I.sub.1, I.sub.2, I.sub.n) from the n different light sources strike a pixel. Thus, the total incident light on the pixel is I.sub.1+I.sub.2+ . . . +I.sub.n. The pixel outputs a cross-correlation function of the reference signal and the total incident light (Step 803). A computer calculates an FFT (fast Fourier transform) of the cross-correlation function. Because the light sources emit light signals that are harmonic to each other, the energy of the different light sources are in different frequency bins in the frequency spectrum. In many cases, the fundamental frequencies of the light sources are known in advance. Alternatively, the computer determines the fundamental frequencies of the light sources from the FFT (Step 805). The computer computes the magnitude and angle of n different frequency bins of the FFT (corresponding to the fundamental frequencies of I.sub.1, I.sub.2, I.sub.n). The magnitude and angle of the n.sup.th frequency bin (out of these n different frequency bins) are the amplitude and phase contribution, respectively, of light from the n.sup.th light source that is incident on the pixel. For example: (a) the magnitude and angle of the first frequency bin (out of these n different frequency bins) are the amplitude and phase contribution, respectively, of light from the first light source that is incident on the pixel; and (b) the magnitude and angle of the second frequency bin (out of these n different frequency bins) are the amplitude and phase contribution, respectively, of light from the second light source that is incident on the pixel. The "phase contribution" of light from a light source means the relative phase difference between (i) the reference code and (ii) light incident on the pixel that came from the light source (Step 807). In illustrative implementations, the light sources and ToF sensor are at the same distance from the scene, or the depth of each light source relative to the ToF sensor is known in advance”; [0130]-[0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, and Corl to incorporate the lock-in camera as taught by Kadambi because the lock-in ToF camera can separate frequency components within an image into different light sources. This enables specific processing of the intensities and time-of-flight calculations based on a particular frequency, which provides enhanced calculation of depth within the image area (Kadambi, [0008]-[0010]). 
Regarding claim 18, the combined references of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Kadambi teach all of the limitations of claim 17. Primary reference Borycki further teaches: 
reducing the derived array of intensity values of each oscillation frequency component to the single frequency component value, and determining the depth of the physiological event in the anatomical structure, at least partially, based on the reduced frequency component values (figure 1, paragraph 1, DBD, dual balanced detector receives the combined signal and reference light and produces an intensity profile that is subsequently processed by the PC as shown in figure 1C which contains the spatial component intensities at the different depth profiles. These oscillation frequencies (described as beat frequencies on page 592, col 2, and paragraph 2) form the array of combined intensity values during the measurement period. Therefore the component beat frequencies form the complex time series of figure 1B, and then the single frequency intensity value of figure 1C, which includes the component values; see also page 591, col 2, paragraph 3 through page 592, col 2, paragraph 2; page 592 col 3 through page 593, col 1, paragraph 1; page 593, col 2, paragraph 2-3; figure 3, dynamic intensity. This interference light is considered to be spatially dispersed as the medium of a tissue will spatially disperse the light according to the physical properties)
Primary reference Borycki further fails to teach:
comprising a central processing unit (CPU) that includes another portion of the processor that is configured for processor for processing the frequencies of the acquired light signal
However, the analogous art of Kadambi of a time-of-flight based depth analysis using optical imaging system (abstract) teaches:
comprising a central processing unit (CPU) that includes another portion of the processor that is configured for processor for processing the frequencies of the acquired light signals ([0139]-[0145], teach to the use of computer and processors in the processing of the frequency data from the camera system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Kadambi to incorporate the processing unit as taught by Kadambi because it enables the processing and control the operation of, or interface with, hardware components of an imaging system, including multiple light sources and any camera, including a lock-in time of flight camera (Kadambi, [0141]). 
Claims 19 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Borycki II, in further view of Lopez-Alonso, J., et al., (“Characterization of spatial-temporal patterns in dynamic speckle sequences using principle component analysis,” Optical Engineering. Vol 55(12), 2016. P. 1-8) hereinafter Lopez-Alonso (see attached NPL reference of the office action of 12/27/2021).  
Regarding claim 19, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach: 
wherein the interference light pattern is a speckle light pattern,
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the interference light pattern is a speckle light pattern (page 337, the speckle pattern is obtained from the measured iNIRS data, which incorporates the interference light reception; pages 339-340 further describe the processing which result in the number of measured speckles; page 344 the measured iNIRS data is influenced by speckle),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the speckle light pattern of the interference light pattern as taught by Borycki II because random phases lead to the interference of scattered wave fronts which generates the speckle pattern (Borycki II, page 337, paragraph 1). The system must then account for the speckle pattern during processing to overcome the destructive effect of speckles. 
Primary reference Borycki further fails to teach:
and the spatial components are speckle grains
However, the analogous art of Lopez-Alonso of a processing and analysis tool for speckle processing in biological processes (abstract) teaches:
and the spatial components are speckle grains (page 5, col 1, paragraphs 1-3, “speckle grain” is analyzed spatially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, and Borycki II to incorporate the spatial components as speckle grains as taught by Lopez-Alonso because the spatial resolution is limited by the size of the speckle grain at the object plane. By further considering interactions and sources of noise, optimized imaging parameters can be configured to produce higher quality outputs (Lopez-Alonso, page 5, col 1, paragraphs 1-3). 
Regarding claim 39, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach: 
wherein the interference light pattern is a speckle light pattern, 
However, the analogous art of Borycki II of an interferometric iNIRS imaging system of using spectral interference fringe pattern analysis (abstract) teaches:
wherein the interference light pattern is a speckle light pattern (page 337, the speckle pattern is obtained from the measured iNIRS data, which incorporates the interference light reception; pages 339-340 further describe the processing which result in the number of measured speckles; page 344 the measured iNIRS data is influenced by speckle),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the speckle light pattern of the interference light pattern as taught by Borycki II because random phases lead to the interference of scattered wave fronts which generates the speckle pattern (Borycki II, page 337, paragraph 1). The system must then account for the speckle pattern during processing to overcome the destructive effect of speckles. 
Primary reference Borycki further fails to teach:
and the spatial components are speckle grains.
However, the analogous art of Lopez-Alonso of a processing and analysis tool for speckle processing in biological processes (abstract) teaches:
and the spatial components are speckle grains (page 5, col 1, paragraphs 1-3, “speckle grain” is analyzed spatially).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, and Borycki II to incorporate the spatial components as speckle grains as taught by Lopez-Alonso because the spatial resolution is limited by the size of the speckle grain at the object plane. By further considering interactions and sources of noise, optimized imaging parameters can be configured to produce higher quality outputs (Lopez-Alonso, page 5, col 1, paragraphs 1-3). 
Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in further view of Sumiya as applied to claims 1 or 24 above, and further in view of Svanberg, E., (“Non-invasive optical monitoring of free and bound oxygen in humans,” Department of Clinical Sciences Malmo, Anesthesiology and Intensive Care Medicine, Lund/Malmö. 2016. P. 1-109) hereinafter Svanberg (see attached NPL reference of the office action of 12/27/2021).
Regarding claim 21, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 1. Primary reference Borycki further fails to teach: 
wherein the optical source light has a spectral linewidth of less than 0.5pm
However, the analogous art of Svanberg of optical imaging of physiological properties within humans (pages 36-41) teaches:
wherein the optical source light has a spectral linewidth of less than 0.5pm (page 67, linewidth of 0.01 pm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the spectral linewidth as taught by Svanberg because the small linewidth enables accurate monitoring of narrow absorption lines for molecules such as oxygen and water (Svanberg, page 67, paragraph 1). Measurement of these molecules provide insight into the biological processes occurring in the tissue such as gas exchange and blood flow (Svanberg, pages 20-26). 
Regarding claim 41, the combined references of Borycki, Atry, Iddan, and Sumiya teach all of the limitations of claim 24. Primary reference Borycki further fails to teach: 
wherein the optical source light has a spectral linewidth of less than 0.5pm.
However, the analogous art of Svanberg of optical imaging of physiological properties within humans (pages 36-41) teaches:
wherein the optical source light has a spectral linewidth of less than 0.5pm (page 67, linewidth of 0.01 pm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, and Sumiya to incorporate the spectral linewidth as taught by Svanberg because the small linewidth enables accurate monitoring of narrow absorption lines for molecules such as oxygen and water (Svanberg, page 67, paragraph 1). Measurement of these molecules provide insight into the biological processes occurring in the tissue such as gas exchange and blood flow (Svanberg, pages 20-26). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in further view of Sutin as applied to claim 35 above, and further in view of Chu. 
Regarding claim 36, the combined references of Borycki, Atry, Iddan, Sumiya, and Sutin teach all of the limitations of claim 35. Primary reference Borycki further fails to teach:
 wherein each oscillation frequency component is locked in during each respective one of the measurement periods by accumulating at least two sequential ones of the intensity values detected during each cycle of the respective oscillation frequency component respectively in at least two bins, and performing a function on the accumulated contents of the at least two bins.
However, the analogous art of Chu of an optical imaging system using time-of-flight imaging principles (abstract, [0028) teaches:
wherein each oscillation frequency component is locked in during each respective one of the measurement periods by accumulating at least two sequential ones of the intensity values detected during each cycle of the respective oscillation frequency component respectively in at least two bins, and performing a function on the accumulated contents of the at least two bins. ([0028], “In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera. In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared. The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image. Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well”; The system acquires lock-in detection scheme such as a “four-bin” imaging scheme for each of the pixels in the image. Each of the pixels are considered to be the sequential intensity values, and the four bins would be the “at least two bins”. Furthermore, the phase shift and calculation of the distance in which the reflection occurred teaches to the performing of a function on the accumulated contents of the bins, that teaches to the similar time-of-flight processing of the Borycki reference. Therefore, the binning processing provides for better lock-in acquisition of particular modulation frequencies. [0029]; [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, and Sutin to incorporate the at least two bins and further function processing as taught by Chu because a lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (Chu, [0028]). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Borycki, in view of Atry, in view of Iddan, in view of Sumiya, in view of Sutin, in further view of Chu as applied to claim 36 above, and further in view of Choma. 
Regarding claim 38, the combined references of Borycki, Atry, Iddan, Sumiya, Sutin, and Chu teach all of the limitations of claim 36. Primary reference Borycki further fails to teach:
wherein the at least two bins comprises only four bins, 
However, the analogous art of Chu of an optical imaging system using time-of-flight imaging principles (abstract, [0028]) teaches:
wherein the at least two bins comprises only four bins ([0028], “In an illustrative embodiment, the camera 312 may utilize lighting, such as LEDs or other suitable lighting, that emits light modulated at a higher frequency (e.g., 1-20 MHz), where this light then reflects off objects (e.g., fluoresced adhesive) in the adhesion area and is detected by the camera. In an illustrative embodiment, the camera may use a combination of an infrared band-pass optical filter and a multi-bin (e.g., four-bin) lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (e.g., 1-20 MHz) and in the infrared. The phase shift between the emitted and detected signals is then used, in conjunction with the speed of light, to calculate the distance at which the reflection occurred for all pixels resulting in a distance image. Those skilled in the art will appreciate that these techniques may be replicated in other light wavebands as well”; The system acquires lock-in detection scheme such as a “four-bin” imaging scheme for each of the pixels in the image. Each of the pixels are considered to be the sequential intensity values, and the four bins would be the “at least two bins”. Furthermore, the phase shift and calculation of the distance in which the reflection occurred teaches to the performing of a function on the accumulated contents of the bins that teaches to the similar time-of-flight processing of the Borycki reference. Therefore, the binning processing provides for better lock-in acquisition of particular modulation frequencies. [0029]; [0030])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Chu to incorporate the four bins as taught by Chu because a lock-in detection scheme for each of the pixels to ensure that it is able to pick out what part of the total signal it receives is modulated at the given frequency (Chu, [0028]). 
	Primary reference Borycki further fails to teach:
and the function is computing a quadrature of the accumulated contents of the bins
However, the analogous art of Choma of an interferometry system for use in biological imaging technologies such as optical coherence tomography (abstract; page 2162, col 1, paragraph 1) teaches:
and the function is computing a quadrature of the accumulated contents of the bins (page 2163, col 2, paragraph 2, through page 2164, col 2; The quadrature processing determines the phase shift including the Doppler phase shift).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical measurement system for delivering and measuring light from an anatomical structure of Borycki, Atry, Iddan, Sumiya, Sutin, Corl, and Chu to incorporate the quadrature processing as taught by Choma because it enables the use of interferometers for instantaneous optical extraction of magnitude and phase information in a compact and simple design. Their advantages are particularly compelling in Fourier domain OCT and optical frequency domain reflectometry, where they will allow for optical resolution of complex-conjugate ambiguity without phase stepping (Choma, page 2164, col 2).

Allowable Subject Matter
As previously discussed in the office action of 12/27/2021, claims 15 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, 16-24, 26-36 and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791